Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00459-CV

                                         FIBERLIGHT, LLC,
                                             Appellant

                                            v.
                                       Union Pacific
                            UNION PACIFIC RAILROAD COMPANY,
                                         Appellee

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-08880
                            Honorable Martha B. Tanner, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 1, 2015

DISMISSED

           The parties have filed a joint motion to dismiss this interlocutory appeal, stating that they

have fully compromised and settled the disputes between them. The motion is granted, and this

appeal is dismissed. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See

TEX. R. APP. P. 42.1(d).

                                                         PER CURIAM